It appearing to the court that appellant, since bringing here the order complained of, has submitted new plans and specifications for the construction of a depot at Stillwater, satisfactory to all concerned, it is therefore ordered that this cause be reversed and remanded to the Commission, that said depot may be constructed according to said plans and specifications, but at the cost of appellant, pursuant to stipulation on file herein between counsel for all parties in interest.
All the Justices concur.